                     Case 18-12076      Doc 57     Filed 03/19/19    Page 1 of 3



                     UNITED STATES BANKRUPCTY COURT
                       FOR THE DISTRICT OF MARYLAND
                                (Greenbelt Division)
_______________________________
                              )
In Re:                        )
                              )
MCKINLEY BELCHER              )
                              )      Case No: 18-12076
                              )      (Chapter 13)
            Debtor            )
______________________________)

            MOTION TO MODIFY PLAN PURSUANT TO 11 U.S.C. §1329(a)(1)

               MCKINELY BELCHER ( the “Debtor”), by his undersigned counsel, Jill L.

Phillips, Esquire and The Phillips Law Offices, LLC, files this Motion to Modify Plan Pursuant To

11 U.S.C. §1329(a)(1) (the “Motion”), and in support thereof, states as follows:

               1.      This Court has jurisdiction over this contested matter pursuant to 28

U.S.C.§ 1334(b) and 157(b). This contested matter is a core proceeding pursuant to 28 U.S.C §

157(b). Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is commenced

pursuant to 11 U.S.C. § §105(a) and 1329(a)(1).

                2.    On February 17, 2018 , (the “Petition Date”), Debtor filed a voluntary

petition for relief under Chapter 13 of the United States Bankruptcy Reform Act of 2005 as

amended (the “Code”) in the United States Bankruptcy Court for the District of Maryland. On

January 25, 2017, the Debtor’s plan was confirmed.

               3.      Debtor is a Federal government employee who was not paid during the

government shutdown. His plan payment is made through a wage order. He did not receive pay

during the shutdown period. Unfortunately, Debtor fell behind on his bills during the shutdown

and is catching up on bills as well as his plan payment.
                       Case 18-12076     Doc 57      Filed 03/19/19     Page 2 of 3



               4.        Debtor is filing along with this Motion a Modified Plan (“Modified Plan”).

A copy of the Modified Plan is hereby attached and herein incorporated as Exhibit 1. The Debtor

is requesting that his arrears on his plan payment be spread over the remaining months because of

the circumstances out of his control. His income is the only major course of income in which he

can fulfill his duties as a Debtor. Debtor desires to fulfill his duties as a debtor and to approve the

Modified Plan would be in the best interest of his creditors as well.

               5.        Pursuant to Local Rule 9013-2, the Debtor relies solely upon the grounds

 and bases set forth in the Motion for the relief prayed.

               WHEREFORE, the Debtors, by undersigned counsel, respectfully request

 that the Court enter an Order:

                (i)      Granting the Debtor’s Motion;

                (ii)     Allowing modification of the plan; and

                (ii)     Granting such other and further relief as equity and justice may require.


                                        Respectfully Submitted,

                                        /s/ Jill L. Phillips, Esquire

                                        ________________________________________
                                        Jill L. Phillips, Esquire (#15223)
                                        The Phillips Law Offices, LLC
                                        6301 Ivy Lane; Suite 700
                                        Greenbelt, Maryland 20770
                                        (301) 494-4250

                                        Counsel for the Debtor
                   Case 18-12076      Doc 57     Filed 03/19/19    Page 3 of 3



                                CERTIFICATE OF SERVICE

              I hereby certify that on this 18th day of March 2019, a copy of the foregoing
Debtor’s Motion and Modified Plan, was served via ECF upon the following:


Office of the United States Trustee
6305 Ivy Lane; Suite 600
Greenbelt, Maryland 20770

The Chapter 13 Trustee,
Nancy Spencer-Grigsby
185 Admiral Cochrane Drive: Suite 240
Annapolis, MD 21401

Via first class mail upon:

(all Creditors on Index)


                                             /s/ Jill L. Phillips
                                             ________________________________

                                             Jill L. Phillips
